Citation Nr: 0000818	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-06 731A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.  

2.  Entitlement to an effective date earlier than February 
28, 1992, for a grant of service connection for the residuals 
of frostbite of the lower extremities, for accrued benefits 
purposes.  

3.  Entitlement to an increased rating for the service-
connected residuals of frostbite of the lower extremities, 
for accrued benefits purposes.  





REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.  He was a prisoner of war (POW) of the German 
government from December 22, 1944 to April 8, 1945.  He died 
on May [redacted], 1992.  The appellant is his brother.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the RO.  




FINDINGS OF FACT

1.  No competent evidence had been submitted to show that the 
veteran had a clear diagnosis of PTSD due to service prior to 
his death.  

2.  The veteran submitted his original claim of service 
connection for the residuals of frostbite of the lower 
extremities on February 28, 1992.  

3.  The medical evidence shows that the veteran's service-
connected residuals of frostbite of the lower extremities 
were likely manifested by no more than skin changes and 
coldness of the feet prior to his death.  



CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD, for accrued 
benefits purposes, is not well grounded.  38 U.S.C.A. § 1110, 
5107, 5121, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  An effective date for the grant of service connection for 
the residuals of frostbite of the lower extremities earlier 
than February 28, 1992, for accrued benefits purposes, is not 
assignable.  38 U.S.C.A. §§ 5107, 5110, 5121, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).  

3.  The criteria for an increased rating of 30 percent for 
the service-connected residuals of frostbite of the lower 
extremities, for accrued benefits purposes, were met prior to 
the veteran's death.  38 U.S.C.A. §§ 1155, 5107, 5121, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.104 including 
Diagnostic Codes 7117, 7122 (1996)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual and Legal Background  

The veteran was a POW of the German government from December 
22, 1944 to April 8, 1945.  His service medical records are 
unavailable.  

The veteran filed his original claim of service connection 
for the residuals of frostbite of the lower extremities on 
February 28, 1992.  

In a March 1992 VA medical consultation report, the veteran 
complained of arthralgia and numbness of the lower 
extremities from frostbite since he was taken prisoner by the 
German military in World War II.  The veteran also stated 
that he had not sought treatment for the condition since 
service.  An examination of the feet noted that they were 
cool to the touch.  There were skin changes, and his pulse 
was 2+.  X-ray studies of the feet showed bilateral hallux 
valgus deformity with first metatarsophalangeal joint 
degenerative joint disease, right greater than left; old 
fracture, left fifth metatarsal with minimal deformity; large 
inferior calcaneal spurs, left greater than right; and no 
identifiable acute changes.  The diagnosis was that of 
Raynaud's disease, probably secondary to frostbite.  

On May 28, 1992, the veteran was scheduled for a VA PTSD 
examination on June 16, 1992.  

The veteran died on May [redacted], 1992.  The death certificate 
lists the cause of death as carcinoma of the lung with liver 
metastasis of two years duration.  At the time of his death, 
he had claims of service connection for PTSD and the 
residuals of frostbite of the lower extremities in appellate 
status.  

A June 1997 decision granted service connection for residuals 
of frostbite of the lower extremities and assigned a 10 
percent rating, for accrued benefits purposes.  

A statement from a fellow serviceman who became a POW along 
with the veteran is of record.  He stated that the veteran 
was wet, cold and limped most of the time when he was a POW.  

The appellant and the veteran's niece also stated that the 
veteran had foot problems and personality changes since 
separation from service due to his having become a POW.  

The appellant contends that the veteran's benefits should be 
payable from separation from service to the time of his death 
for PTSD and residuals of frostbite of the lower extremities 
and that the veteran's rating for service-connected residuals 
of frostbite of the lower extremities should be increased; 
for accrued benefits purposes.  

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to anyone as much as necessary to 
reimburse the person who bore the expense of the last 
sickness or burial of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a)(4).  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's claim of 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim of 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death."  

Therefore, the Board's primary analysis must be one that 
considers the underlying claims, in this case, service 
connection for PTSD, an earlier effective date for the grant 
of service connection for residuals of frostbite of the lower 
extremities and an increased rating for the service-connected 
residuals of frostbite of the lower extremities.  


A. Service Connection for PTSD for Accrued Benefits Purposes

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

The initial determination to be made is whether it is a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If it is not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). "Although the claim need not be 
conclusive, that claim must be accompanied by evidence" in 
order to be considered well grounded.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In adjudicating a claim for 
service connection for PTSD, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Hayes v. Brown, 5 Vet. App. 60 (1993).  

Additionally, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As a former POW, service connection would be warranted if the 
veteran had been shown to have a clear diagnosis of PTSD 
prior to his death.  However, the only opinions of record 
that the veteran had PTSD are the statements of the appellant 
and the veteran's niece.  Being laymen, they have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.  Where there is no 
demonstration of current disability, a well-grounded claim 
has not been submitted.  Caluza, Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  As PTSD has not been demonstrated in 
the record, the claim is not plausible and accrued benefits 
on this basis must be denied.  


B.  Earlier Effective Date for Service Connection for 
Residuals of Frostbite of the Hands and Feet

The effective date for disability compensation based on 
direct service connection in a claim filed more than a year 
after separation shall be the later of the date of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110(a) and 38 
C.F.R. §§ 3.400, 3.400(b).  

Even assuming that the veteran was entitled to service 
connection for residuals of frostbite of the lower 
extremities since separation from service, the veteran did 
not file his initial claim of service connection until 
February 28, 1992.  Hence, an effective date for the grant of 
service connection prior to February 28, 1992 is not 
assignable by operation of law.  


C.  Increased Rating for the Residuals of Frostbite of the 
Lower Extremities

The June 1997 RO rating decision granted service connection 
for the residuals of frostbite of the lower extremities, 
effective from February 28, 1997, and assigned a 10 percent 
rating, for accrued benefits purposes.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The provisions of the Rating Schedule in effect in 1992 must 
be taken into account in evaluating the severity of the 
veteran's disability prior to his death.  Although the same 
symptoms may not be evaluated under various diagnoses, it is 
necessary to determine which rating criteria most closely 
approximate the current manifestations of disability.  In 
this case, the rating criteria that might be applicable 
include those for Raynaud's disease and frozen feet.  

For Raynaud's disease, where there are occasional attacks of 
blanching or flushing,  a 20 percent evaluation may be 
assigned.  A 40 percent evaluation may be assigned where 
there are frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.  A 60 percent rating may be 
assigned where there are multiple painful, ulcerated areas.  
A 100 percent disability rating may be assigned for a severe 
form of the disease with marked circulatory changes such as 
to produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Diagnostic Code 7117, 
effective prior to January 12, 1998.  

The schedular evaluations ratings in excess of 20 percent 
under Diagnostic Code 7116 are for application to unilateral 
involvements.  With bilateral involvements, separately 
meeting the requirements for evaluation in excess of 20 
percent, 10 percent will be added to the evaluation for the 
more severely affected extremity only, except where the 
disease has resulted in an amputation.  The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  NOTE to 38 
C.F.R. § 4.104, effective prior to January 12, 1998.  

A 10 percent evaluation is warranted for the residuals of 
unilateral frozen foot (immersion foot) or bilateral frozen 
feet (immersion feet) with mild symptoms and chilblains.  A 
20 percent evaluation for residuals of unilateral frozen foot 
requires persistent moderate swelling, tenderness, redness, 
etc.  A 30 percent evaluation is warranted for bilateral 
frozen feet with persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent evaluation requires loss of toes, 
or parts of toes, and persistent severe symptoms.  With 
extensive losses, higher ratings may be found warranted by 
reference to amputation ratings for toes and combinations of 
toes.  In the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  38 
C.F.R. § 4.104, Diagnostic Code 7122, effective prior to 
January 12, 1998.  

The VA medical consultation report in March 1992 reveals that 
the residuals of residuals of frostbite of the lower 
extremities are manifested primarily by skin changes and cold 
feet; such manifestations approximate the persistent moderate 
swelling, tenderness, redness required to support the 
assignment of an increased evaluation of 30 percent under 
Diagnostic Code 7122.  A higher rating is not warranted, as 
the veteran did not lose part of his toes due to frostbite.  

A higher rating is not warranted under Diagnostic Code 7117, 
as frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis have not been shown.  



ORDER

Service connection for PTSD, for accrued benefits purposes, 
is denied, as a well-grounded claim has not been submitted.  

The claim for an effective date earlier than February 28, 
1992, for the grant of service connection for the residuals 
of frostbite of the lower extremities, for accrued benefits 
purposes, is denied.  

An increased rating of 30 percent for the service-connected 
residuals of frostbite of the lower extremities, for accrued 
benefits purposes, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

